 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN PEREZ and on behalf of all other          Case No. 1:17-cv-00686-AWI-BAM
     similarly situated individuals,
12
                       Plaintiff,
13                                                  ORDER GRANTING JOINT STIPULATION
            v.                                      REGARDING NON-EXPERT DISCOVERY
14                                                  CUTOFF AND CLASS CERTIFICATION
     LEPRINO FOODS COMPANY, a                       DEADLINES
15   Colorado Corporation; LEPRINO FOODS
     DAIRY PRODUCTS COMPANY, a                      (Doc. 40)
16   Colorado Corporation; and DOES 1-50,
     inclusive,
17
                       Defendants.
18

19

20
21          Pursuant to the parties’ Stipulation Regarding Non-Expert Discovery and Class
22   Certification Deadlines, and good cause appearing, the deadlines in the Preliminary Scheduling
23   Order are extended as follows:
24          Non-Expert Discovery Cutoff:                        October 18, 2019
25          Class Certification Motion Filing Deadline:         November 22, 2019
26          Class Certification Opposition:                     February 21, 2020
27          Class Certification Reply:                          April 24, 2020
28
                                                    1
 1
          Class Certification Hearing:              May 8, 2020
 2                                                  1:30 p.m. (AWI)
 3

 4
     IT IS SO ORDERED.
 5

 6     Dated:   February 8, 2019                 /s/ Barbara   A. McAuliffe   _
                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
